Citation Nr: 1635641	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hip and left leg disorder, to include as secondary to service-connected degenerative joint disease with intervertebral disc syndrome and/or radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from September 1988 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her July 2010 substantive appeal, the Veteran limited her appeal to the issue listed above and service connection for a back disorder and a psychiatric disorder.  In November 2013, the RO granted service connection for major depressive disorder and degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  Thus, those issues are no longer before the Board.

The Veteran testified at a videoconference hearing in November 2014 before the undersigned Veterans Law Judge.  The transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing system.  VVA contains the Board hearing transcript, additional VA treatment records, and VA examination reports.  Otherwise, VVA contains documents that are duplicative to what is contained in VBMS or are irrelevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record does not demonstrate a diagnosis of a left hip or left leg disorder.

CONCLUSION OF LAW

The criteria for service connection for a left hip and/or left leg disorder, to include as secondary to service-connected degenerative joint disease with intervertebral disc syndrome and/or radiculopathy of the right lower extremity, are not met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 2009, October 2010, and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a VA examination in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considered all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In June 2015, the Board remanded the Veteran's current claim on appeal for further development.  The Board request that VA obtain VA records dated after July 2013, contact the Veteran regarding any relevant private medical records, and provide the Veteran an examination.  VA records were obtained in June 2015 and December 2015.  The RO sent the Veteran a letter regarding any private records in December 2015.  Finally, in January 2016, an examination was provided.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of her symptomatology.  Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record with respect to benefits.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that her left hip pain initially began during military service as a result of performing her duties as a medic and military police officer.  See Board Hearing Transcript at 3-5 and 9.  She also contends that her left hip and left leg pain is secondary to her service-connected degenerative joint disease of the lumbar spine and service-connected lumbar radiculopathy of the right lower extremity.  The Veteran testified to ongoing symptoms such as soreness, left buttock and leg pain, left foot numbness, and a dull and pinching pain affecting her left lower extremity.  

At the outset, the Board notes service connection is in effect for lumbar spine degenerative joint disease with intervertebral disc syndrome and associated left lower extremity radiculopathy. 

An August 1980 service entrance examination noted normal lower extremities.  In the corresponding Report of Medical History, the Veteran did not report any left leg or hip symptoms.  .  Review of the Veteran's STRs show that the Veteran was in a motor vehicle accident in November 1981.  However, the Veteran only complained of right side chest pain, left shoulder issues, headache, and back pain following the accident.  March 1987 service entrance examination noted normal lower extremities.  In a May 1989 Report of Medical Examination, the clinical evaluation was normal of the lower extremities.  The corresponding Report of Medical History was silent regarding any left leg or hip complaints.  A December 1991 Report of Medical Examination noted normal clinical evaluation of the lower extremities, except for recurrent back pain and left knee pain.  A corresponding Report of Medical History of was silent for any left leg or hip complaints, except for the left knee pain.  

Review of the complete claims file shows that there has been no diagnosis of a left hip and left leg disorder at any time.  There have been complaints of left hip and leg pain noted in VA treatment records beginning in 2008.  In April 2008 VA records, the Veteran was seen at a follow up for pain in her left buttocks, feeling of tightness in her left hip and thigh, and pain in the pelvic region.  She denied having an injury.  No diagnosis was provided.  The Veteran has continued to experience left hip and leg pain since that time.  

In October 2008 VA records, the Veteran was noted as having recurrent left hip pain for six days.  The medical provider noted the Veteran's pain increased during her menses and her hip pain's onset occurred mid-cycle.  However, no injury was noted, there was full muscle strength found, there were no neurological deficits noted, and there was no leg length discrepancy noted.  The Veteran was assessed with low back pain, euthyroid, and obesity with weight gain.  

In January 2011 VA records, the Veteran received Toradol injection in her left hip to reduce her back pain.  In June 2011 VA records, the Veteran complained of low back pain that radiated to her left side lower extremity.  In April 2013 VA records, the Veteran complained of back pain radiating to both legs and later that month, the Veteran was diagnosed with sciatica.  

In July 2013 VA records, the Veteran complained of pain radiating into her right buttocks and the left hip which was exacerbated with flexion.  The Veteran's ambulation indicated normal gait pattern and range of motion in all planes was found within normal limits.  The Veteran was assessed with chronic low back pain and a CT of the lumbar spine showed bulging disks causing mild to moderate neural foraminal stenosis.  There was no diagnosis made pertaining to the left hip and leg.  

The Veteran was afforded a VA examination in January 2016.  Upon examination, there was normal left hip range of motion.  There was no pain noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no object evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions noted.  The left hip's flexion, extension, and abduction were noted as 5/5.  There was no reduction in muscle strength or muscle atrophy in the left hip.  There was no ankylosis of the left hip.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  After examination, the examiner determined that the current diagnosis pertaining to the left lower extremity, to include the left hip and leg pain, is intervertebral disc syndrome (IVDS) with symptomatic left lower extremity.  Thus, the examiner opined that there is no diagnosed left hip disorder by history or physical examination.    

Thus, as evidenced by the record, the left hip and leg pain complaints were made in relation to radicular pain radiating from the Veteran's service-connected low back condition.  There has been no diagnosis provided as to the Veteran's left hip and left leg pain except for the January 2016 VA examination in which the examiner opined specifically that the Veteran's claimed left hip or left leg disorder is diagnosed as IVDS of the left lower extremity.  The medical evidence of record has only included diagnoses of sciatica or low back pain with regard to the Veteran left hip and leg pain.  Furthermore, the Veteran stated in her July 2010 substantive appeal that as a result of her back pain, the pain has traveled to her leg and hip areas.  Thus the evidence shows that there is no separate left leg or hip disorder and that service connection for left lower extremity radiculopathy has been granted.  

The Board has considered the statements of the Veteran.  The Veteran is certainly competent to report as to the observable symptoms she experiences and their history.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the questions in this case of whether the Veteran has a left hip and left leg disorder apart from her left lower extremity radiculopathy is a complex determination which extends beyond an immediately observable cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Nevertheless, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the medical provider is of greater probative weight than the more general lay assertions in this regard.  The VA examiner has training, knowledge, and expertise on which he or she relied to form opinions, and sufficient rationale was provided.  Thus, these statements outweigh the lay statements of record. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran does not have a current left hip and left leg disorder other than left lower extremity radiculopathy.  Thus, the claim does not satisfy this element necessary for service connection, as well as secondary service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (noting that the absence of any one element will result in denial of service connection).  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a left hip and left leg disorder, to include as secondary to service-connected degenerative joint disease with intervertebral disc syndrome and/or radiculopathy of the right lower extremity, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


